Citation Nr: 1500999	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-04 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, from March 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974, and from April 1986 to April 1989.  The Veteran also had periods of active duty for training (ACDUTRA) in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2009, the RO increased the disability evaluation to 100 percent for degenerative joint disease of the right knee, following prosthetic replacement of the knee joint, effective January 19, 2009; and then decreased the rating to 30 percent, effective March 1, 2010.  

In September 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In a February 2012 decision, the Board denied a higher initial disability rating for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to January 19, 2009, and remanded the issue of entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, for the period since March 1, 2010 for additional development.

By a decision dated in December 2013, the Board denied entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, from March 1, 2010.  The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's December 2013 decision, and in a July 2014 order, the Court endorsed the JMR and vacated the December 2013 Board decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the July 2014 Court-adopted JMR.

Documents contained on the Virtual VA paperless claims processing system include a November 2013 appellate brief.  Documents contained on the Veterans Benefits Management System (VBMS) include the July 2014 JMR and a December 2014 appellate brief.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2014 JMR concluded that in its December 2013 denial of entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, from March 1, 2010, the Board failed to provide an adequate statement of reasons and bases for its determination, in that the Board relied on an inadequate physical examination report, and did not ensure compliance with its February 2012 remand instructions.

The Court held that the Board's reliance on the March 2012 VA examination report was erroneous because the VA examiner failed to indicate whether the Veteran had any objective evidence of painful motion on extension.  Further, the Court held that in its December 2013 decision, the Board incorrectly found that the Veteran demonstrated pain-free flexion of the right knee from 0 to 120 degrees, when the March 2012 VA examination report stated there was objective evidence of painful motion upon flexion beginning at 0 degrees.  Therefore, the Court further held that the Board's finding that the Veteran's "representations of constant severe pain and instability [were] less than credible in light of the March 2012 VA examination wherein he demonstrated pain free range of motion from 0 to at least 120 degrees..." was also erroneous, as the Board's credibility determination was not supported by an adequate statement of reasons and bases.

The Court also held the Board failed to ensure compliance with its prior remand instructions, as required by Stegall v. West, 11 Vet. App. 268 (1998).  In its February 2012 decision and remand, the Board ordered that the VA examiner "should provide a thorough description of the residuals of [the] right knee disability, including the Veteran's report of symptoms; and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any."  As noted above, the March 2012 VA examiner failed to report whether there was objective evidence of painful motion on extension of the Veteran's right knee.  Further, the March 2012 VA examiner did not select any of the four possible selections regarding what residuals, if any, were present from the Veteran's right total knee replacement in 2009.

Finally, the Board notes that upon his March 2012 VA examination, the Veteran reported that after his 2009 right total knee replacement, he was limited in bending, climbing, and kneeling.  The VA examiner reported that the Veteran experienced less movement than normal and pain on movement in both knees after repetitive movement, but did not report any weakened movement, or interference with sitting, standing, and weight-bearing.  The March 2012 VA examiner noted that the Veteran constantly used a cane.  In a December 2014 statement, the Veteran's representative asserted that the Veteran's right knee disability causes constant pain, and that due to that constant pain, as well as weakness in the right knee, the Veteran must always use a cane to sit or stand and to ambulate.  The Veteran's representative reported that the Veteran must "fall" the last few inches into a seated position. 

On remand, the Veteran should be provided with a new VA examination to determine the current disability level for the Veteran's right knee disability.

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology, and should provide the following information: 

a) The examiner should specifically state range of motion findings.  

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should specifically address the Veteran's reports of constant, severe pain in his right knee, and that he must constantly use a cane to ambulate, as well as to stand or sit due to pain and weakness in his right knee.

c) The examiner should provide a thorough description of any and all residuals of the Veteran's right total knee replacement surgery, including the Veteran's report of symptoms, as well as all clinical findings and observations.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

